

117 HR 1386 IH: Country of Origin Labeling Requirement Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1386IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require retailers who offer products for purchase through a website to disclose on such website the country of origin for each product offered for sale.1.Short titleThis Act may be cited as the Country of Origin Labeling Requirement Act. 2.Country of origin disclosure requirements for products sold on retail websites(a)Disclosure requirementAny person that operates an Internet website (including a mobile application) and that sells or offers for sale any product through such website or application, shall disclose on such website or application, in a clear and conspicuous manner, the country in which such product was manufactured or finally assembled.(b)ExclusionThe requirements in subsection (a) shall not be construed to apply to any individual who uses a website operated by another person to sell or offer for sale any good or product.3.Enforcement by the Federal Trade Commission(a)Unfair or deceptive acts or practicesA violation of section 1(a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(b)Powers of the commissionThe Commission shall enforce section 1(a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(c)Effect on other lawsNothing in this Act shall be construed in any way to limit or affect the authority of the Commission under any other provision of law.